Citation Nr: 1433195	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-03 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1948 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that, in pertinent part, denied the Veteran's claims for service connection for arthritis and bilateral hearing loss.  He submitted a timely notice of disagreement as to this determination in June 2012, and asserted that he had cold injuries due to a 1949 incident in service.

In a January 2013 rating decision, the RO granted service connection for residuals of cold injuries to the bilateral hands and feet.

In April 2013, the Veteran, sitting at the RO, testified during a hearing conducted via videoconference with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

In May 2013, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In an August 2013 rating decision, the AOJ granted service connection for lumbar spine degenerative disc and joint disease and spondylolisthesis (claimed as arthritis).  The AOJ's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for a lumbar spine disorder.

In its May 2013 Remand, the Board noted that, during his hearing, the Veteran testified to experiencing nightmares, panic attacks, and claustrophobia related to a 1949 incident in service during which the ship to which he was assigned ran aground in frigid waters off the coast of Labrador.  The Board referred the matter of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to the AOJ for further action.  There is no indication in the record that the AOJ has yet considered this claim and it is, again, referred for appropriate development and adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss has not been shown to have had its onset in service, nor is it otherwise related to a disease or injury during his military service, and sensorineural hearing loss was not shown to be compensably disabling within one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The March 2011 letter provided notice consistent with the holding of the United States Court of Appeals for Veterans Claims (court) in Dingess. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's electronic file shows VA medical records, dated to August 2013, also considered by the Board in the service connection claim on appeal. 

In October 2011, the Veteran underwent VA examination regarding his claim for bilateral hearing loss and, in October 2012, the VA examiner provided an additional medical opinion.  The examination report and addendum are of record.  

The purpose of the May 2013 remand was request records (morning reports) from the National Personnel Records Center (NPRC) dated from August to October 1949, and obtain additional VA medical records dated since August 2011, and an addendum opinion from the October 2011 VA examiner.  

There was substantial compliance with the Board's remand as VA medical records, dated from May 2010 to August 2013, were obtained and an addendum opinion was obtained from the VA examiner in June 2013.  The NPRC was unable to provide any additional records regarding the Veteran's treatment from August to October 1949, and he was advised of this in an August 2013 letter. 

The October 2011 VA examination report and the October 2012 and June 2013 addenda are adequate as the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Finally, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and asked questions aimed at substantiating the appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

Contentions

The Veteran seeks service connection for bilateral hearing loss that he asserts is due to exposure to acoustic trauma during his military service aboard the USS SIMON NEWCOMB, a minesweeper.  He testified that his bunk was close to engineering space, and near diesel engines, and that he worked without hearing protection in areas in which teletype machines were used.  See Board hearing transcript at age 2.  The Veteran stated that he performed clerical duties in a repair shop in his first tour that was very noisy and experienced ringing in his ears.  Id. at 8.  He reported that, in approximately 1991, his wife noticed his difficulty hearing conversational speech, although he noticed the difficulty earlier but did not think much of it.  Id. at 9.  

Thus, the Veteran maintains that service connection is warranted for his bilateral hearing loss.

Legal Criteria

A veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  


Facts and Analysis

Initially, the Board notes that, in October 2012, the RO conceded the Veteran's exposure to acoustic trauma while serving aboard the USS SIMON NEWCOMB.  The Board has no reason to doubt the RO's conclusion.  Indeed, noise exposure appears consistent with the circumstances of his service.

When examined for enlistment in 1948, a whisper voice test did not reflect hearing difficulty and the Veteran was found qualified for active service.

Service treatment records show, on audiological evaluation in October 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)

15(20)
LEFT
15(30)
15(25)
15(25)

15(20)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

When examined for separation in July 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

10
LEFT
15
10
20

25

The current medical record is totally devoid of a competent and probative medical opinion to link any current bilateral hearing loss to active duty.

The post service evidence includes an October 2011 VA examination report that reflects findings of bilateral sensorineural hearing loss consistent with VA regulations.  The Veteran gave a history of no significant noise exposure in service and indicated that the majority of his service was in an office environment with "normal" noise levels.  He denied post-service occupational noise exposure and had some recreational noise exposure with hunting in his youth.  

The VA audiology examiner noted that available audiological data included results of a whisper test that failed to yield any frequency specific thresholds.  The examiner stated that testing performed in 1963 documented hearing to be "within normal limits" and, audiological testing at separation also indicated that the Veteran's hearing was normal, with no clinically significant threshold shifts.  The Veteran reported that he noticed hearing loss within the past 10 years, over 30 years after his separation from active service.

The VA audiologist also noted that hearing loss related to noise was not considered progressive in nature.  The examiner opined that, with normal thresholds at discharge, no significant noise within service (by the Veteran's report), and with the hearing loss present within the past 10 years (by the Veteran's report), it was less likely than not that the Veteran's hearing loss was related to noise exposure incurred while performing his daily duties in service.

In the October 2012 VA medical report, the VA examiner opined that, while the Veteran brought forth evidence regarding noise exposure in service, "the primary evidence still does not support hearing loss incurred during [his] time in service."  The audiologist explained that hearing loss, as related to noise exposure, was not considered to be progressive in nature (i.e., does not worsen once the offending noise ceased).  The incident in question occurred in 1949, audiological testing performed in 1963, 14 years after the USS SIMON NEWCOMB ran ashore, revealed the Veteran's hearing to be within normal limits, bilaterally.  Testing performed in 1969 was also consistent with these findings.  Thus, the VA audiologist opined that the Veteran's hearing loss was less likely than not related to his military experience or his service aboard a minesweeper.

In the June 2013 addendum, the October 2011 VA examiner noted that the Veteran's 1963 audiometric evaluation was not properly converted from ASA to ISO-ANSI standards.  With this conversion, testing at re-enlistment documented a slight hearing loss, that the examiner stated was moot, as when retested by ISO standards in 1969, audiogram findings showed that the Veteran's hearing was within normal limits, suggesting some improvement in hearing from the time of re-enlistment to separation.  The examiner found no hearing loss present at the time of separation and no significant threshold shift present.  In the examiner's opinion, it was less likely than not that the Veteran's bilateral hearing loss was related to his active military service.

Since the 2011 VA examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.  

There is no medical opinion of record to refute the October 2011 VA examiner's opinion.  The Veteran's testimony is competent evidence of hearing loss continuing since service.  The Veteran did not, however, report hearing loss at the time of his separation from service, or during post-service treatment prior to 1991 or later.  The VA examiner explained that the hearing loss, as related to noise exposure, was not considered to be progressive in nature (i.e., does not worsen once the offending noise ceased).  Hence, the nature of the current hearing loss is not consistent with a hearing loss resulting from in-service noise exposure.  For these reasons, the Veteran's relatively recent reports of a continuity of symptomatology are not deemed credible. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The October 2011 VA medical opinion with the October 2011 and June 2013 addenda is the most probative evidence.  It was the product of consideration of an accurate record, is definitive, and supported by a rationale based on an accurate record and medical knowledge. 

While the Veteran believes his hearing loss is due to active service, he is not competent to make a statement of causation that is a medical determination. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. at 303.  Indeed, the clinical pathology of hearing disorders is not readily recognizable by a layman.  Even medical professionals rely on diagnostic tools to diagnose hearing disorders.

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for bilateral hearing loss, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


